Eotiirook, J.
It appears from the averments of the petition that the defendant Cummins who is a justice of the peace, upon information, issued a search-warrant to search certain premises occupied by plaintiff herein, and to seize any intoxicating liquors which should be there found. Certain *138liquors were seized, and return thereof made to the defendant. The plaintiff herein filed a written answer before the justice of the peace, claiming the liquor to be his property, and that it was not kept for unlawful sale. The plaintiff made application at the proper time and in the proper form for a change of the place of the trial, on the ground of the prejudice of said justice of the peace, and that the said justice illegally and erroneously overruled the same. A jury was impaneled to try the cause, and the plaintiff herein challenged a juror, because it appeared that he had formed and expressed an unqualified opinion • concerning the matter in issue, and said challenge was illegally, irregularly and erroneously overruled. The jury brought into court the following verdict:
“Mason City, Iowa, November 2, 1883.
“We, the jury, find the defendant, S. 0. Ransom, guilty of keeping intoxicating liquors for an unlawful purpose, and the said liquors, which were taken by officer Rosencrans, shall be forfeited according to provisions of section 1546 of the Code of Iowa, and in violation of said chapter or part. The said liquor, or part thereof, with the vessels in which it is contained, is forfeited, and shall be destroyed; the said liquor in controversy being the liquor seized by IT. M. Rosencrans, deputy sheriff, from S. 0. Ransom.”
Thereupon the plaintiff objected to any judgment being rendered against him upon said verdict, and asked that the property be discharged, because said verdict did not find that said property was kept by plaintiff for sale contrary to law, which objection was overruled, and judgment was rendered against plaintiff for costs, and said intoxicating liquors were ordered to be destroyed.
. The demurrer was to the effect that the justice of the peace had jurisdiction to determine all of the question presented in the petition, and that his rulings thereon could not be called in question by eertiorari, because the plaintiff' had a plain, speedy and adequate remedy by appeal. We think the *139demurrer was properly sustained. Whether a writ of eertiorari from tlie district court to a justice of the'peace will lie in such a case, we need not determine. Under our statute, tlie writ cannot be invoked in any case unless “ there is no other plain, speedy and adequate remedy.” Code, § 3216. The justice of tlie peace bad jurisdiction of the cause and of tlie parties. He bad jurisdiction to determine every question of which plaintiff complains. If his rulings were erroneous, the plaintiff had a plain, speedy and adequate remedy by appeal. Tie would liave been entitled upon appeal to make an application for a change of venue, and to challenge jurors, and to a verdict in proper form. The trial in the district court upon appeal is, in effect, an original trial, tlie same as if that court were invested with original jurisdiction; and, if errors were committed by tlie justice of the peace, tlie defendant in tlie action is not prej udiced thereby in the trial upon appeal.
Affirmed.